DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Election/Restrictions
Applicant’s election without traverse of invention 1 claims 1-9 in the reply filed on 8-1-2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dima (US 2019/0307070).
Regarding claim 1, Dima discloses a control system for an agricultural system (¶0013), comprising: a first controller (74/86) configured to receive sensor information from a plurality of sensors (48), wherein the sensor information is indicative of a height of a header of the agricultural system (¶s0018,0022,0035,0044), and the first controller is configured to convert the sensor information into position data (First controller 86 is considered to send position data signals to second controller 90); and a second controller communicatively coupled to the first controller (Figure 3), wherein the second controller is configured to receive the position data from the first controller, and the second controller is configured to determine a target position of the header based on the position data (¶s0052-0053).

Regarding claims 2-4, Dima is considered to disclose wherein the sensor information comprises first data associated with a first plurality of header sections of the header, the position data comprises second data associated with a second plurality of header sections of the header, and the first plurality of header sections is different than the second plurality of header sections, wherein the first plurality of header sections comprises a different number of header sections than the second plurality of header sections, wherein the first plurality of header sections comprises eight header sections, and the second plurality of header sections comprises four header sections (¶0052-0053 discloses that sensors 48 are capable of determining the ground contour.  This determined ground contour is considered to be first data associated with a plurality of header sections.  The second data is used by the controller to control tilt, elevation and roll related to a second number of header sections.  For example, the first data may relate to any arbitrary number of header sections such as eight since the claims fail to specifically define what a header section is and how the eight sections function in relation to each other or to the other second sections.  The second section may be defined as four sections left and right sections for controlling roll and forward and rearward section for controlling tilt).

Regarding claims 5, Dima discloses wherein the sensor information comprises a first operating parameter (ground contour width in front of header), the position data comprises a second operating parameter (Height data), and the first operating parameter is different than the second operating parameter.

Regarding claim 6, Dima discloses wherein the plurality of sensors comprises proximity sensors (cameras 48 are considered to be acting as optical proximity sensors to determine the contour in relationship to the header).

Regarding claim 7, Dima discloses wherein the first controller is configured to set a position of a first header segment of the header relative to a second header segment of the header based on the sensor information (As the sensor information is indicative of a ground contour, the first controller is considered to set a plurality of positions of header segments in relationship to each other based upon the sensed contour and to send a plurality of these set positions to the second controller for the purpose of controlling the header height and orientation).

Regarding claims 8-9, Dima discloses wherein the second controller is configured to set a position of the header relative to a chassis of the agricultural system based on the target position of the header, wherein the header is coupled to the chassis of the agricultural system, and the second controller is configured to raise, lower, tilt, maintain, or any combination thereof, a center segment of the header relative to the chassis toward the target position of the header (¶s 0052-0053).

Allowable Subject Matter
Claim 7 amended to further add function and structure to support the setting of a position of a first header segment in relationship to a second header segment, in conjunction with claims 8 and 9 incorporated into claim 1 would place the claims into condition for allowance.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomson (US 2019/0230857).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671